Citation Nr: 0714978	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  03-21 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to 
February 1947 and from January 1954 to July 1970, with 
unverified active duty from December 1950 to January 1953.  
He died in July 2001.  The appellant is the veteran's 
surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision issued in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  This case was remanded in October 2005 
and now returns to the Board for appellate review. 


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate her claims, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims decided herein.

2.  The veteran died in July 2001 and the immediate cause of 
his death was chronic obstructive pulmonary disease (COPD) 
due to or as a consequence of cor pulmonale.

3.  The veteran is presumed to have been exposed to 
herbicides coincident with service in the Republic of 
Vietnam.

4.  COPD and cor pulmonale are not diseases for which a 
presumption of service connection is provided under the law 
based on exposure to herbicides in service.

5.  COPD and cor pulmonale were not shown in service and are 
not shown by the competent and probative evidence of record 
to be the result of a disease, injury, or incident of 
service, to include the veteran's in-service respiratory 
complaints and exposure to herbicides and asbestos. 


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2006).

2.  The criteria for entitlement to DEA benefits have not 
been met.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. 
§§ 3.807(a), 21.3020, 21.3021 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  In this case, the appellant was 
provided with a VCAA notification letter in May 2002, prior 
to the initial AOJ decision issued in July 2002.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the appellant has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the letter sent to 
her in May 2002 advised her of the evidence that VA would 
attempt to obtain and what evidence she was responsible for 
identifying or submitting to VA.  Moreover, such letter 
informed her that, in order to establish entitlement to 
service connection for the veteran's death, the evidence must 
demonstrate a relationship between the cause of the veteran's 
death and his military service.  Although the appellant may 
not have been specifically informed of the "fourth 
element," i.e., to provide any evidence in her possession 
that pertains to the claims, the Board finds that she was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claims.  The May 2002 letter 
advised her to notify VA of any additional information or 
evidence that she believed would support her claims, and if 
she had additional records he could send them to VA, thus 
effectively notifying her to send any additional relevant 
information.  For these reasons, to decide the appeal would 
not be prejudicial to the appellant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present case, the appellant was provided notice of 
what type of information and evidence was needed to 
substantiate her claims, but was not informed of the type of 
evidence necessary to establish an effective date.  Despite 
the inadequate notice provided to the appellant on this 
matter, the Board finds no prejudice to her in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, as the 
Board concludes herein that the preponderance of the evidence 
is against the appellant's claim, any question as to the 
appropriate effective date to be assigned is rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the appellant in deciding these claims. 

With respect to the duty to assist, as relevant, the 
veteran's service medical records, VA treatment records, 
private treatment records, and August 2006 and November 2006 
VA opinions were reviewed by both the AOJ and the Board in 
connection with adjudication of the appellant's claims.  She 
has not identified any additional relevant, outstanding 
records that need to be obtained for an equitable disposition 
of her claims.  In this regard, the Board notes that the 
appellant stated in January 2006 that the veteran received 
medical care at Fort Leonard Wood from 1971 to 1978.  The AOJ 
made the appropriate requests and determined that all efforts 
to obtain such records have been exhausted, further attempts 
were futile, and that the records are not available.  
Specifically, the Board notes that correspondence from Fort 
Leonard Wood reflects that such records, if available, would 
have been sent to the National Personnel Records Center 
(NPRC).  Thereafter, the NPRC indicated in May 2006 that the 
search time period was too broad.  As such, the AOJ sent the 
appellant a letter in November 2006 indicating that the 
attempts to obtain the veteran's clinical records from Fort 
Leonard Wood from January 1971 to December 1978 had been 
unsuccessful.  Specifically, she was informed that such 
records had been requested from Fort Leonard Wood Hospital 
and NPRC, but were unobtainable.  The appellant was also 
advised in the December 2006 supplemental statement of the 
case that the time priod was too broad for a search.  As 
such, the appellant was advised that she may still submit 
medical records from Fort Leonard Wood.  Therefore, the Board 
finds that VA satisfied its duty to assist the appellant in 
attempting to obtain available, relevant records.  

Additionally, VA opinions were obtained in August 2006 and 
November 2006 in order to adjudicate the appellant's claims.  
Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the 
appellant's claims without further development.

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the appellant at 
every stage in this case.  Therefore, she will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.

II.  Service Connection for the Cause of the Veteran's Death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).    Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The appellant contends that the veteran's death was caused by 
his military service.  In this regard, she claims that his 
fatal COPD was related to his in-service respiratory 
complaints, was caused by his in-service exposure to 
herbicides or asbestos, or was a result of his in-service 
tobacco use.  Therefore, the appellant argues that service 
connection for the cause of the veteran's death is warranted.  

The veteran served on active duty from August 1945 to 
February 1947 and from January 1954 to July 1970, with 
unverified active duty from December 1950 to January 1953.  

The veteran's service medical records reflect that March 1946 
and January 1947 discharge examinations revealed that the 
veteran's cardiovascular system and lungs were normal upon 
physical examination.  His chest X-rays were negative.  A 
January 1954 enlistment examination showed that the veteran's 
heart, lungs, and chest were normal upon clinical evaluation.  
His chest X-ray was negative.  In March 1954, the veteran was 
seen for the common cold and acute sinusitis.  He was 
hospitalized with an upper respiratory infection and frontal 
sinusitis.  In June 1956, the veteran was treated for 
pharyngitis.  

A December 1957 discharge and enlistment examination showed 
that the veteran's heart, lungs, and chest were normal upon 
clinical evaluation.  His chest X-ray was negative.  Such 
noted that he had tonsillitis in 1954, for which he was 
hospitalized and treated.  Tonsillitis reoccurred 
periodically and the last incident was in November 1957.  It 
was also recorded that the veteran had mild frontal 
sinusitis, with first onset in 1950 and a reoccurrence in 
December 1957.  

In September 1958, the veteran complained of a chronic sore 
throat, "blacking out," and chest pain.  A chest X-ray was 
clear.  The impression was pharyngitis.  A chest X-ray also 
taken in September 1958  reflected that the heart was not 
remarkable.  The lung fields were clear with the exception of 
the extreme right apex where there was a little pleural 
thickening.  It was noted that there may be a little 
localized emphysematous change.  Such was equivocal and 
examination was otherwise unremarkable.  In October 1958, the 
veteran was treated for pharyngitis and tonsillitis.  A 
November 1958 chest X-ray revealed a normal study.  Records 
dated in November 1958, March 1959, July 1960, and May 1961 
show additional sinus and tonsil complaints.  

An April 1961 chest X-ray showed no significant 
abnormalities.  A May 1961 sinus X-ray revealed normal 
sinuses.  A May 1961 examination, conducted for the purpose 
of class 3 chamber flight, reflects that the veteran's heart, 
lungs, and chest were normal upon clinical evaluation.  His 
chest X-ray was normal.  It was noted that the veteran had 
chronic mild pharyngitis and tonsillitis, more severe in 
winter months; had lived with a sister who had tuberculosis 
for approximately six months in 1940, all chest X-rays on the 
veteran had been normal; and, chronic sinusitis in winter, 
asymptomatic at present.  

A September 1962 chest X-ray was essentially negative.  A 
December 1963, a chest X-ray showed that the veteran's lungs 
were clear.  There was no pleural effusion.  The heart and 
aorta were normal.  The summary was essentially negative.  In 
November 1965, the veteran was treated for a viral upper 
respiratory infection.

An April 1966 chest X-ray demonstrated that the veteran's 
heart and lungs were within normal limits.  It was noted that 
the veteran had a chronic cough and smoked 3 to 11 packs a 
day.  A February 1967 chest X-ray, with a noted clinical 
history of heavy smoking with cough, sputum, and pain in 
chest, revealed that the veteran's heart and lungs were 
within normal limits.  

A June 1967 notation reflects that the veteran was treated 
for severe laryngopharyngitis.  A June 1967 examination for 
remote duty reflects that, upon clinical evaluation, the 
veteran's heart, lungs, and chest were normal.  A chest X-ray 
was negative.  It was recorded that the veteran reported a 
history of several episodes of tonsillitis, treated medically 
each time with good results, presently asymptomatic, no 
complications or sequelae.  

A December 1968 treatment note indicates that the veteran had 
influenza.  In June 1969, the veteran was diagnosed with 
bronchitis.  At the end of March 1969, the veteran was 
diagnosed with bronchitis secondary to an upper respiratory 
infection.  On April 1, 1969, the impression was resolving 
bronchitis and, on April 4, 1969, the veteran's chest was 
clear and he returned to duty.  In August 1969 and September 
1969, the veteran had the influenza syndrome.

A September 1969 chest X-ray, taken as a result of a long 
history of smoking, a persistent productive cough, weight 
loss, and a fever of 103 degrees, revealed that the lung 
fields were clear and the heart was normal in size and 
configuration.  There was no pathological change of the 
diaphragm, pleura, or bony thorax.  

The veteran's March 1970 retirement examination showed that, 
upon clinical evaluation, his heart, lungs, and chest were 
normal.  A chest X-ray was noted to be negative.  It was 
recorded that the veteran had chronic colds, sinusitis, and a 
chronic cough in the prior 12 years, referred to sinus and 
nasal congestion with post-nasal drip, and non-productive 
cough, mild, self-treated.  It was also noted that the 
veteran smoked one pack of cigarettes daily.  Such also 
recorded mild right-sided chest pain after coughing, with no 
complications and no sequelae.  At the time of the veteran's 
retirement examination, he reported having pain or pressure 
in the chest, a chronic cough, sinusitis, and chronic or 
frequent colds.

An April 1970 Medical Board Report reflects that, after 
consideration of clinical records, laboratory findings, and 
physical examination, the veteran incurred displaced, healed 
fracture of the left lateral tibial plateau, in January 1968, 
and mild bilateral high frequency hearing loss at an unknown 
time during military service.

A rating decision dated in October 1970 granted service 
connection for residuals of a fracture of left tibial plateau 
and assigned a 20 percent evaluation, effective August 1, 
1970.  

A March 1971 VA examination report reflects that, upon 
examination of the veteran's respiratory system, the 
respiratory excursion of the rib cage was full and 
symmetrical.  Lung fields were clear to auscultation and 
percussion throughout.  It was noted that there was no 
general medical diagnosis.  

An April 1971 rating decision granted service connection for 
deafness, sensorineural type, bilateral, due to past acoustic 
trauma and assigned a noncompensable rating, effective August 
1, 1970.  

An October 1983 record from St. John's shows a diagnosis of 
moderate COPD.  It was noted that the veteran smoked a pack 
of cigarettes a day for more than 40 years.  A December 1986 
X-ray revealed an impression of COPD.  An August 1988 record 
reflects that the veteran was admitted for acute bronchitis 
with probable associated hypoxemia superimposed on COPD, 
moderately severe to severe.  A January 1989 record includes 
a diagnosis of COPD, moderately severe to severe.  

An October 1992 record from Cox Medical Centers shows that 
the veteran had quit smoking five years previously.  He was 
diagnosed with asthmatic bronchitis and COPD.  A January 1993 
record reflects a diagnosis of severe COPD with pulmonary 
hypertension.  In January 1994, the veteran was admitted 
with, as relevant, right basal pneumonia, asthmatic 
bronchitis, and COPD.  January 1994 chest X-rays showed COPD 
with patchy fibrosis and pulmonary hypertension, small left- 
and right-sided pleural effusion, left lower lobe pneumonia, 
and mild bibasilar infiltrates.  

A February 1997 record reflects that the veteran had a long 
history of COPD as well as asthma and bronchitis.  He had 
quit cigarettes many years ago.  Clinical impression was 
right-sided pneumonia with hypoxia and COPD.  He was admitted 
and was discharged five days later with a chief complaint of 
pneumonia.  It was noted that the veteran had a long history 
of COPD from smoking cigarettes.  The discharge diagnoses 
include right-sided pneumonia, better, and COPD.  

A February 1998 chest X-ray showed emphysematous changes in 
the lung bases and a  May 1998 chest X-ray revealed an 
impression severe pulmonary emphysema.  In May 1999, X-rays 
reflected that the veteran had a stable chest.  

A March 2000 X-ray showed severe emphysema with increased 
hyperinflation of the lungs and probably as small left 
pleural effusion, new from the prior examination in May 1999.  
An October 2000 VA chest X-ray revealed emphysema, but was 
otherwise normal for the veteran's age.  A November 2000 
Agent Orange examination shows that the veteran had COPD and 
stated that he was in the fields being sprayed by planes  
while in Vietnam and had smoked two packs a day for 52 years.  
It was recorded that the veteran was in Vietnam from August 
1967 to May 1968, but his breathing problems became 
clinically apparent later, approximately in the mid-1970's.  

A February 2001 record from Cox Medical Centers shows that 
the veteran had a greater than 100 pack a year history of 
smoking.  He quit 14 years previously.  Chest X-ray was 
consistent with underlying COPD.  The impression was 
community-acquired pneumonia and COPD exacerbation, secondary 
to the pneumonia.  A chest X-ray showed mild mixed opacity in 
the mid left lung, which may represent pneumonia superimposed 
on emphysema, and a small amount of bibasilar scarring or 
atelectasis.  A March 2001 record shows diagnoses of 
pneumonia and severe COPD.  March 2001, April 2001, and May 
2001 X-rays reflect COPD.  

A May 2001 transbronchial biopsy of the left upper lung lobe 
revealed focal mild chronic inflammation.  There were no 
granulomas identified and an invasive malignant neoplasm was 
not present.  It was noted that the veteran had advanced COPD 
by history with carbon dioxide retention and significant 
hypoxia, and, history of pneumonia in recent months with left 
lung mass.  Also in May 2001, it was noted that the veteran 
had end stage COPD.  A June 2001 chest X-ray revealed 
emphysematous chest with loculated pleural fluid in the left 
major fissure and findings compatible with pulmonary artery 
hypertension.  Diagnoses of end-stage COPD, cor pulmonale, 
acute hypercapnic respiratory failure, and severe bronchitis 
were also recorded in June 2001.  

A July 2001 record shows that the veteran was admitted on 
July 3, 2001, through the emergency room in respiratory 
failure.  X-rays revealed COPD.  The veteran's final 
diagnoses were COPD, respiratory failure, acute bronchitis, 
left upper lung nodule that could be malignant, and status-
post thoracotomy for lung abscess.  

As reported on the veteran's death certificate, he died on 
July [redacted], 2001, and the immediate cause of his death was COPD, 
which he had for years, due to or as a consequence of cor 
pulmonale, which he had for years.  There were no other 
significant conditions contributing to death, but not 
resulting in the underlying causes, listed on the death 
certificate.  

A March 2002 letter from Dr. Kim reflects that he reviewed 
the veteran's records and stated that the diagnosis of COPD 
is closely related to bronchitis and asthma.  Dr. Kim stated 
that the diseases were very similar and interchangeable in 
the veteran's case.  In the veteran's later stage of whatever 
condition, manifestations of common respiratory symptoms are 
pretty much same.  Therefore, Dr. Kim indicated that he would 
not see any difference between the diagnosis of COPD, 
bronchitis, and asthma in his condition.  Dr. Kim also 
indicated that the lung nodule that had been thought to be 
malignant was probably benign.  As such, he could not mention 
any possible malignancy as such was not supported by any 
findings in the later stages of CT findings.  

Pertinent to the appellant's argument that the veteran's 
fatal COPD and cor pulmonale were a result of exposure to 
Agent Orange when he served in Vietnam, the Board notes that 
the Veterans Education and Benefits Expansion Act of 2001 was 
enacted on December 27, 2001.  See Pub. L. No. 107-103, 115 
Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23,168 (May 8, 2001) (codified at 38 C.F.R. §§ 3.307, 
3.309 (2006)).  The Board observes that the veteran's service 
medical records demonstrate that he served in Vietnam in 
1968.  As such, it is presumed that he was exposed to 
herbicides, to include Agent Orange.  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 41,4421 (1996).  The 
Board notes that there was a suggestion that the veteran had 
a malignant mass; however, a May 2001 biopsy revealed that an 
invasive malignant neoplasm was not present and, in March 
2002, Dr. Kim stated that such mass was probably benign.  
Therefore, as the veteran did not have a diagnosis of any of 
the above-indicated diseases for which service connection is 
presumed for veterans exposed to an herbicide agent during 
active service, presumptive service connection is not 
warranted for his fatal COPD and cor pulmonale.  

Even though the presumptive service connection is not 
warranted, the appellant is not precluded from establishing 
service connection for the cause of the veteran's death with 
proof of actual direct causation from exposure from a 
herbicide agent.  See Combee v. Brown, 34 F.3d 1039, 1041-42 
(Fed. Cir. 1994).  In this case, however, there is no 
competent evidence to support a finding that the cause of 
veteran's death was caused or aggravated by exposure to a 
herbicide agent or asbestos, related to a disease or injury 
which had its onset in service, or is otherwise related to 
service.

Specifically, in August 2006, a VA physician recited the 
veteran's post-service treatment, to specifically include 
October 2000, November 2000, June 2001, and July 2001 
treatment records.  Thereafter, he offered an opinion on the 
pending matter.  The VA physician stated that the veteran's 
respiratory complaints were related, most likely, to his 
respiratory failure from COPD, which distantly was related to 
his cigarette abuse.  He further indicated that the veteran's 
death was at least as likely as not caused by COPD.  The VA 
physician stated that the veteran's in-service respiratory 
complaints most likely aided or lent assistance to his death 
based upon his diagnosis of COPD and hypercarbic as well as 
hypoxemic respiratory failure.  The VA physician further 
stated that he reviewed a November 2000 VA progress note that 
indicated that the veteran was examined for Agent Orange.  
Such stated that he was hospitalized in May 1968 with a 
dislocated left knee.  The veteran was noted to have been 
based in Danang and planes were flying overhead spraying 
herbicides.  He could smell it and felt a lot of hate at that 
time.  The VA physician stated that he did not see, at such 
time, where specific respiratory complaints were alluded to.  

The Board notes that the August 2006 VA physician's opinion 
appears to be confusing as to whether he actually noted the 
veteran's in-service respiratory complaints.  Specifically, 
while he recited the veteran's recent treatment for COPD, 
specifically referencing records dated from October 2000 to 
July 2001, there is no indication that he reviewed the 
veteran's service medical records.  In fact, he only noted a 
November 2000 post-service record when discussing the 
veteran's in-



service respiratory complaints.  As such, the Board finds 
that the August 2006 VA physician's opinion as to the 
possible relationship between the veteran's in-service 
respiratory complaints and his fatal COPD is based on an 
incomplete record.  The Court has specifically found that the 
weight of a medical opinion is diminished where that opinion 
is based on an inaccurate factual premise or where the basis 
for the opinion is not stated.  See Reonal v. Brown, 5 Vet. 
App. 548; Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  The Court has also held 
that a bare conclusion, even one reached by a healthcare 
professional, is not probative without a factual predicate in 
the record.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).  As such, the Board finds that the August 2006 VA 
physician's opinion with regard to whether the veteran's 
fatal COPD is related to his in-service respiratory 
complaints to be of no probative weight.  

Additionally, the August 2006 VA physician stated that it was 
not possible for him to render any opinion whatsoever as to 
what degree the veteran's respiratory problems were due to 
Agent Orange exposure; however, his respiratory problems, in 
part, could have been secondary to Agent Orange exposure, but 
any statement beyond that would be simply mere speculation.  
The Board finds that the August 2006 VA physician's opinion 
regarding a possible relationship between the veteran's Agent 
Orange exposure and his fatal COPD is speculative in nature 
and, as such, of no probative weight.  Medical possibilities 
and unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Moreover, under VA regulations and Court decisions, 
service connection may not be based on pure speculation or 
remote possibility.  See 38 C.F.R. § 3.102 (2006); see also 
Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 
11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Perman v. Brown, 5 Vet. App. 237, 241 
(1993).  




As the August 2006 VA physician's opinion on the relationship 
between the veteran's in-service respiratory complaints and 
his fatal COPD was unclear, the AOJ requested an addendum to 
the above-issued opinion for clarification purposes.  In 
November 2006, a second VA physician reviewed the claims file 
and specifically noted the veteran's in-service treatment for 
respiratory complaints as well as the accompanying negative 
chest X-rays.  She thereafter stated that his in-service 
illnesses, to include the common cold, sinusitis, bronchitis, 
and viral upper respiratory infection, were acute, common, 
upper respiratory and sinus infections that, in the absence 
of other mitigating circumstances, such as cigarette smoking, 
should not have caused COPD.  Therefore, the November 2006 VA 
physician stated that she did not think that such acute 
illnesses were responsible for COPD, which, in turn, was 
responsible for the veteran's death.  The physician further 
opined that his death was indeed due to COPD, which was 
linked to extensive tobacco use.  The November 2006 VA 
physician also stated that the times the veteran was seen in 
the service were for treatment of the acute respiratory 
illnesses that virtually everyone gets.  The Board accords 
great probative weight to the November 2006 VA opinion as 
such is based on a complete review of the record, to 
specifically include the veteran's service medical records.  
Moreover, such opinion is supported by the post-service 
medical evidence of record in that the veteran's long-
standing tobacco use was consistently documented and linked 
to his COPD.  For example, a February 1997 post-service 
treatment record noted that the veteran had a long history of 
COPD from smoking cigarettes. 

Insofar as the veteran's fatal COPD has been attributed to 
his tobacco use, which, according to the appellant, began 
during his military service, the Board notes that her claim 
on this basis is denied as a matter of law.  Notwithstanding 
any other provision of law, for claims filed after June 9, 
1998, a veteran's disability or death shall not be considered 
to have resulted from personal injury suffered or disease 
contracted in the line of duty in the active military, naval, 
or air service on the basis that it resulted from an injury 
or disease attributable to the use of tobacco products 


by the veteran during the veteran's service.  38 U.S.C.A. § 
1103 (West 2002).  Further, 38 C.F.R. § 3.300(a) (2006) 
implements 38 U.S.C. § 1103 and requires that, "[f]or claims 
received by VA after June 9, 1998, a disability or death will 
not be considered service-connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service."  The regulation 
further defines tobacco products to include cigarettes.  As 
the appellant filed her claim for service connection for the 
cause of the veteran's death in April 2002, she does not meet 
the threshold date for claims established by 38 C.F.R. § 
3.300(a) and, as such, to the extent she has claimed that the 
veteran's fatal COPD is related to tobacco use, to include 
cigarettes, during his military service, such claim is denied 
as a matter of law.

While the medical opinions of record did not address whether 
the veteran's death from COPD and cor pulmonale was a result 
of asbestos exposure, the Board finds that his service 
medical records fail to demonstrate that he was, in fact, 
exposed to asbestos while in the military.  As such, it is 
not necessary to obtain an opinion with regard to whether the 
veteran's fatal COPD and cor pulmonale were the result of 
claimed in-service asbestos exposure.

Therefore, the evidence of a nexus between the veteran's 
death and his military service, to include his in-service 
respiratory complaints and exposure to herbicides and 
asbestos, is limited to the appellant's own statements.  This 
is not competent evidence since laypersons, such as the 
appellant, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Specifically, where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  
Therefore, the Board finds that service connection is not 
warranted for the cause of the veteran's death.  



For the foregoing reasons, the Board finds that service 
connection is not warranted for the cause of the veteran's 
death.  The Board has considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the appellant's claim and, as such, 
that doctrine is not applicable in the instant appeal and her 
claim must be denied.  38 U.S.C.A. § 5107.   

III.  Entitlement to DEA Benefits

Chapter 35 DEA is a program of education or special 
restorative training that may be authorized for an eligible 
person, such as a surviving spouse, if the applicable 
criteria are met.  See 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 
§§ 21.3020, 21.3021.

For the purposes of administering educational assistance 
benefits under Chapter 35, Title 38, United States Code, the 
child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met: (1) The 
veteran was discharged from service under conditions other 
than dishonorable; and (2) the veteran has a permanent and 
total service-connected disability; or (3) a permanent and 
total service-connected disability was in existence at the 
time of the veteran's death; or (4) the veteran died as a 
result of a service-connected disability.  
38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3020, 
21.3021.

The appellant's claim seeking entitlement to Chapter 35 
educational benefits was premised upon establishing that the 
veteran's death was service-connected.  In light of the 
Board's decision herein denying service connection for the 
cause of the veteran's death, the criteria for entitlement to 
DEA benefits have not been met.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DEA benefits under Chapter 35, Title 38, 
United States Code, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


